Case: 16-17402   Date Filed: 07/06/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17402
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:16-cr-60114-WPD-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus


SEFTON CARL HARRISON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (July 6, 2017)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 16-17402     Date Filed: 07/06/2017     Page: 2 of 4


      Sefton Carl Harrison appeals his convictions for possessing with intent to

distribute and for importing a detectable amount of cocaine, 21 U.S.C. §§ 841,

960(b)(3). Harrison argues that there was no “evidence of [his] ‘active efforts’ to

avoid knowing that his suitcase contained cocaine” to support a jury instruction on

deliberate ignorance. We affirm.

      Harrison acknowledges that his argument is foreclosed by United States v.

Stone, 9 F.3d 934 (11th Cir. 1993). In Stone, we held that an error in giving an

instruction on deliberate ignorance is harmless if the instruction “clearly stated the

proper legal standards for the jury to apply, . . . by its terms the instruction did not

apply if there was insufficient evidence to prove deliberate ignorance beyond a

reasonable doubt,” and there was sufficient evidence of actual knowledge. Id. at

941; see United States v. Kennard, 472 F.3d 851, 858 (11th Cir. 2006). The district

court instructed the jury that “you may find that [Harrison] knew about the

possession of a controlled substance if you determine beyond a reasonable doubt

that [Harrison], one, actually knew about the controlled substance; or, two, had

every reason to know but deliberately closed his . . . eyes.” The district court also

“emphasize[d] that negligence, carelessness, or foolishness isn’t enough to prove

that [Harrison] knew about the possession of the controlled substance.” Because

we assume that the jury followed those instructions and would not have convicted

Harrison unless it found that he was guilty beyond a reasonable doubt, see Stone, 9


                                            2
               Case: 16-17402     Date Filed: 07/06/2017    Page: 3 of 4
F.3d at 938, we need consider only whether there was sufficient evidence that

Harrison had actual knowledge of the cocaine.

      There was sufficient evidence to convict Harrison based on actual

knowledge. The government introduced testimony from customs agents about

Harrison’s conduct, his statements, and inconsistencies in his admission documents

that proved he knew he was in possession of and importing cocaine. Harrison’s

flights were between Montego Bay, Jamaica, and Fort Lauderdale, Florida, yet his

visa application stated that he was visiting an aunt in New York. Harrison

identified his aunt as Elsada Smith and produced a declaration form listing a

destination of 1787 North Congress Avenue in West Palm Beach, but he had to

refer to two pieces of paper to provide his aunt’s address and telephone number.

Those papers, however, had telephone numbers for two persons named Gusse and

Kirk and an address of 918 Kalian Drive in West Palm Beach. A customs agent

then extracted a white powdery substance from Harrison’s suitcase and discovered

among its contents a second declaration form that listed the Kalian Drive address

as Harrison’s final destination. Harrison, who looked defeated, told customs agents

that Kirk had given him the suitcase, a cellular telephone, his airline ticket, and

instructed him to await a call after he arrived and to spend his first night in a

specific hotel. And agents downloaded data from Harrison’s telephone showing 24

calls from Kirk and text messages from him stating “Let’s make some money,”


                                           3
              Case: 16-17402    Date Filed: 07/06/2017   Page: 4 of 4


negotiating how many “grand” he would retain and Harrison would receive to “risk

[him]self for,” and directing Harrison to record the Kalian Drive address and delete

their text messages.

      We AFFIRM Harrison’s convictions.




                                         4